Citation Nr: 0705954	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-21 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for diabetes mellitus.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for hypertension with findings of proteinuria.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
July 1958 to June 1962 and in the United States Army from 
November 1963 to December 1979, to include combat service in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and May 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.

The veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript is associated with the claims folder.  

In December 2003, the Board granted a higher rating of 40 
percent for the diabetes mellitus, effective from February 
2001, and remanded the case to the RO for additional 
development of the issues of a higher rating for the diabetes 
mellitus (in excess of 40 percent) and hypertension (in 
excess of 10 percent).  Then, the RO in a January 2006 rating 
decision, granted a 30 percent rating for hypertension, 
recharacterized as hypertension with findings of proteinuria, 
effective from February 2001.  The veteran continued his 
appeal for higher ratings.  Thereafter, the case was returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and a 
restricted diet, and there is regulation of his activities; 
he does not experience episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or 
extraordinary consultations with a diabetic care provider.

2.  The veteran's hypertension is manifested by diastolic 
pressure readings that are predominantly less than 120; its 
co-existing early diabetic nephropathy includes renal 
dysfunction manifested by proteinuria, without evidence of 
edema or definite decrease in kidney function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 40 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).   

2.  The criteria for an initial disability evaluation in 
excess of 30 percent for hypertension with findings of 
proteinuria have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006); 
38 C.F.R. § 4.115b, Diagnostic Code 7541 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in February 2004.  
The notice advised the veteran of what was required to 
prevail on his claims for a higher rating; what specifically 
VA had done and would do to assist in the claims; and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to his claims.  The notice included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

As to the degree of the disability for the claims for a 
higher rating, at this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).   

Further, because the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the RO's rating decision in September 2004 with 
regard to diabetes mellitus, in the RO's rating decision in 
January 2006 with regard to hypertension, and in the 
supplemental statement of the case in February 2006 as to 
hypertension.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity for a personal hearing, and he appeared at the RO 
and testified at a videoconference hearing before the 
undersigned in June 2003.  The RO has obtained the VA 
outpatient treatment records.  The veteran has not identified 
any other records, to include private treatment records, for 
the RO to obtain on his behalf.  

VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
veteran was afforded VA examinations in March 2003 and June 
2005, specifically to evaluate the nature and severity of his 
hypertension and diabetes mellitus.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  

II.  Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
diagnostic code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

III.  Analysis

A.  Diabetes Mellitus

The veteran initially was granted service connection for 
diabetes mellitus in a January 2002 rating decision, which 
established a 20 percent disability evaluation.  The Board in 
a December 2003 decision found that the veteran had met the 
criteria for a 40 percent evaluation, but that the record at 
that time was insufficient to determine entitlement to a 
rating higher than 40 percent.  The issue of entitlement to a 
rating in excess of 40 percent was thus remanded so that the 
veteran could be afforded a comprehensive VA examination.  

The criteria for evaluating diabetes mellitus is found in 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, 
the next highest evaluation, 60 percent, requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

After careful review of the record, to include VA outpatient 
records and an examination report, the Board finds that the 
veteran does not have a documented history of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider.  While the veteran related a history of "diabetic 
coma" at the time of his June 2003 Board hearing, he later 
explained that he had never been hospitalized or been in a 
coma.  He did report that when his blood sugar level fell to 
70, he experienced sweating and shaking, with a need to 
medicate and lie down so that his blood sugar may return to 
normal.  

The veteran underwent a VA examination in June 2005.  The 
examiner reported that there was no retinopathy or 
neuropathy, and more significantly, that there were no 
episodes of ketoacidosis, hypoglycemic reactions, or any 
other diabetic symptoms requiring hospitalizations or 
extraordinary management by a diabetic care provider.  VA 
outpatient records also are devoid of evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or frequent management by a diabetic care 
provider.    

The veteran's representative has pointed out, presumably in 
an attempt to show extensive diabetic care, that the veteran 
"is routinely seen" on an outpatient basis for blood 
glucose management, "tingling and numbness" in the 
extremities, and for podiatric consultations.  Indeed, the VA 
examiner noted that the veteran had wide fluctuations in 
blood sugars requiring large doses of insulin and oral 
hypoglycemic agents to manage.  In any event, the VA examiner 
also found that the veteran's diabetic care did not amount to 
an extraordinary level, and as previously noted VA treatment 
records do not disclose any hospitalizations on account of 
diabetes or visits to a diabetic care provider twice a month.  

In sum, there is no objective medical evidence that the 
veteran meets the criteria for a 60 percent rating under 
Diagnostic Code 7913.  As the criteria for a higher rating 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 40 percent rating, and no higher, for diabetes 
mellitus from the effective date of service connection in 
February 2001.  

The Board adds that Note 1 to Diagnostic Code 7913 instructs 
that compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  In this case, the 
VA examiner in June 2005 indicated that the veteran had no 
retinopathy or neuropathy related to diabetes, but that he 
did have early diabetic nephropathy with proteinuria.  In a 
January 2006 rating decision, the RO evaluated such 
proteinuria findings in relation to the veteran's 
hypertension, under rating criteria for renal involvement in 
diabetes.  This matter is further addressed in the section 
herein below.  

B.  Hypertension

The veteran alleges that his hypertension was of a more 
severe nature than that contemplated by the 10 percent rating 
assigned by the RO in a May 2002 rating decision.  In that 
decision, the RO assigned a separate rating for the veteran's 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
for hypertensive vascular disease.  Previously, his 
hypertension was evaluated together with his service-
connected arteriosclerotic heart disease, status post bypass 
surgery, under 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 
7017, for arteriosclerotic heart disease and coronary bypass 
surgery, respectively.  

After consideration of the findings of the June 2005 VA 
diabetes examination, the RO in a January 2006 rating 
decision increased the veteran's evaluation for hypertension 
to 30 percent, but evaluated his condition under different 
criteria, namely the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7541, for renal involvement in diabetes 
mellitus or other systemic disease processes.  The RO's 
decision was based on the veteran's pre-existing hypertensive 
condition and an onset of diabetic nephropathy.  
Specifically, during the veteran's VA examination, laboratory 
testing indicated the onset of nephropathy, to include 
findings of proteinuria.  

Thus, it would appear by its January 2006 rating decision 
that the RO evaluated hypertension and a co-existing diabetic 
nephropathy with proteinuria as a single entity, so that it 
would not violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided).  As held 
by the United States Court of Veterans Appeals in Esteban v. 
Brown, 6 Vet. App. 259 (1994), for purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Under Code 7541, renal involvement in diabetes 
mellitus is rated on the basis of renal dysfunction, and such 
criteria contemplates the level of impairment attributable to 
hypertension.  

In evaluating hypertension in this case, the Board will 
consider both the criteria for hypertension independent of 
organ or diabetic involvement under Diagnostic Code 7101, and 
the criteria for renal dysfunction as a manifestation of 
diabetes or other systemic disease process, for which 
hypertension is symptomatic, under Diagnostic Code 7541.  

In that regard, it is noted that separate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities.  If, however, absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  
Also, in the event that chronic renal disease has progressed 
to the point where regular dialysis is required, any 
coexisting hypertension or heart disease will be separately 
rated.  38 C.F.R. § 4.115.

Under Diagnostic Code 7101, for hypertensive vascular 
disease, the next higher rating, 40 percent, requires 
diastolic pressure predominantly 120 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  A review of the veteran's 
numerous blood pressure readings reflected in the VA 
outpatient records and examination reports shows that the 
highest diastolic pressure was observed in February 1992, at 
which time it was 100.  Since that time, the veteran has been 
on medication to control his blood pressure, and he has never 
exhibited a diastolic pressure reading of 120 or higher.  
Indeed, at the VA examination in June 2005, his blood 
pressure was 138/70, and the examiner indicated that his 
hypertension was under good control.  Thus, there is no 
objective evidence that the veteran meets the criteria for a 
40 percent rating under Diagnostic Code 7101.  

Under Diagnostic Code 7541, relevant to renal involvement in 
diabetes mellitus or other systemic disease processes with 
manifestations of hypertension, the next higher rating, 60 
percent, requires constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7541.   

As noted, the VA examiner in June 2005 diagnosed early 
diabetic nephropathy.  Results from periodic VA laboratory 
testing from September 2001 to June 2005 indicate recurrent 
(trace) protein in the urine.  There is no competent 
evidence, however, to show the presence of edema or a 
definite decrease in kidney function.  Nor has the veteran 
claimed such conditions.  For example, VA outpatient records 
over the years have repeatedly indicated no edema of the 
extremities on physical examination.  Also, while VA 
laboratory testing of a plasma specimen in August 2005 
indicated the presence of chronic kidney disease, the results 
of the test were not so low as to prompt a referral for renal 
consultation.  Furthermore, as discussed above, the veteran's 
hypertension does not meet the criteria for a 40 percent 
rating under Code 7101.  In view of the foregoing, the 
criteria under Code 7541 for an evaluation in excess of 30 
percent for hypertension with proteinuria is not warranted.  

The veteran's lay contentions regarding the severity of his 
condition cannot be given significant probative value, as he 
has not been shown to possess the requisite medical training 
or credentials needed to offer opinions of a medical nature.  
See Espiritu, supra.  

In sum, there is no objective medical evidence that the 
veteran meets the criteria for a higher rating under either 
Code 7101 or Code 7541.  As the criteria for a higher rating 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
the clinical findings have shown that the veteran meets the 
criteria for a 30 percent rating, and no higher, for 
hypertension with findings of proteinuria, from the effective 
date the condition was established as a separate disability 
in February 2001.  

ORDER

An initial disability evaluation in excess of 40 percent for 
diabetes mellitus is denied.

An initial disability evaluation in excess of 30 percent for 
hypertension with findings of proteinuria is denied.


____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


